PD-1430_1439-15                                                                  RECEIVED..*
                                                                             C0URT0FCRI1IAL APPEALS
                                            in the                                 NOV 09 2015
                                 COURT OF CRIMINAL APPEALS
                                       AUSTIN, TEXAS
                                                                              Abel Acosta, Clerk
                                                 §                            '
William Arthur Mcintosh,                         §           PDR Case No's
                      Petitioner                 §
                                                 §           Appeal No. 10-15-00328-CR
vs.                                              §           thru      10-15-00337-CR
                                                 §
THE STATE OF TEXAS,                              §           Trial Court No. 20084 - Cr
             Respondent                          §          thru             203p^£gR^
                PETITIONER'S MOTION FOR EXTENSION OF TIME TO fififflT OF CRIMINAL APPEALS
                          PETITION FOR DISCRETIONARY REVIEW
                                                                                  im oqiZq

TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS:
                                    —                                        Abel Acosta, Clerk
      COMES NOW, William Arthur Mcintosh, "Petitioner", Pro se and respectfully

files this his Motion for Extension of Time to File Petition for Discretionary

Review    ("PDR"),    Pursuant    to TEX.        R.    APP. PROC. 68.2(c) and would further

show this most honorable court the following:

                                            I.


      The Petitioner's PDR is due in this court on or before October 30, 2015.

                                                 II.


      The Petitioner needs a Sixty (60) day extension of time to finish his

PDR, then get it copied and mailed into this court.

                                                 III.


        The Tenth District Court        of Appeals Denied Petitioner's Appeal of his
Motion for Appointment of Counsel under the Texas Fair Defense Act and Artile
1.051 V.A.C.C.P.,                                MEMORANDUM OPINION     dated October     15,

2015.    Petitioner    is an incarcerated indivdual and is allowed about two hours

a day in the unit law library. With this being the case it takes a little
longer to get the neccesary research completed. After which Petitioner has
to mail out the original and get copies made and sent to this court. At this
time Petitioner feels that a Sixty day Extension of time would work well
to complete and file his PDR.
                                                        IV.


       This    is    the    Petitioners first request for an extension of time to file

his    PDR.    He     files this Motion in good faith, not to cause any undue delays,

nor to harass the Respondent.

                                                        V.


       WHERERFORE, PREMISES CONSIDERED,                  the    Petitioner respectfully prays this

most    Honorable          Court   would    GRANT        this    Motion, extending the deadline to

file PDR by Sixty (60) days.

                                                        VI.


       I, William Arthur Mcintosh, TDCJ-ID no. 688254, being presently illegally

incercerated under          an     uncontroverted,            illegal   null   and void judgement of

conviction      adn    sentence       -    in     the    Freeh M. Robertson Unit of the TDCJ-CID

system,       in Jones County,            Texas    do hereby verify and declare under penalty

of    perjury       that    the foregoing Motion and STATEMNTS made herein are all true

and correct.




REspectfully Submitted,




William A. Mclntodsh
Petitioner, Pro se
TDCJ-ID no. 688254
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601



                                                        VII.


     I here by certify that a true and correct copy has been sent to the
District Attorney of ellis county , Texas via First Class mail at 109 Sout
Jackson, Waxahachie, Texas 75165


William Mcintosh
William Arthur Mcintosh
TDCJ-ID no. 688254
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601



Honorable Abel Acosta
Clerk
Court of tCriminal Appeals
201 West 14th Street, Room 106
P.O. Box a2308
Austin, Texas 78711-2308

                                     October 27, 2015

Dear Clerk,

     Please     find   enclosed   for filing my Pro Se Motion for extension of time
to   file    PDR.   Also, I filed a declaration fo inability to pay costs on March
22, 2015 on a different pleadings and my situation has not changed so I should
be still indigent. If I need to file another Declaration of inability to
pay costs please let me know and I shall do so.



Sincerely,


William A. Mcintosh